Appeal by the defendant from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered July 13, 1987, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*491We find that the defendant was properly sentenced in accordance with the plea agreement. The defendant was arrested and indicted for murder after the entry of his plea of guilty in this case but before the scheduled sentencing date. He failed to appear for the scheduled sentencing because he was incarcerated on the new charges. He thereby violated the express conditions of the plea agreement that he stay out of trouble while at liberty pending the sentencing and that he appear at sentencing. Therefore, the court properly imposed an enhanced sentence (see, People v Selikoff, 35 NY2d 227, 236; People v Sharlow, 116 AD2d 603; People v McDaniels, 111 AD2d 876, 877).
We further find that under the circumstances, the sentence imposed was not excessive. Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.